ITEMID: 001-79407
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: PROKOPYSZYN v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Zbigniew Prokopyszyn, is a Polish national who was born in 1964 and lives in Głogów. The applicant informed the Court that on 1 February 2005 he had changed his surname to “Prokopyszyn” and he submitted an official document to that effect. The Polish Government (“the Government”) were represented by their Agent, Mr J. Wołąsiewicz of the Ministry of Foreign Affairs.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant was born in 1964 and lives in Głogów.
On 20 March 2001 the applicant was suspected of having committed aggravated burglary and fraud as a result of which a third person’s property had been disposed of to the detriment of its owner.
On 29 May 2001 the applicant was arrested and placed in police custody.
On 31 May 2001 the Radomsko District Court ordered that the applicant be detained. The court based its detention order on a reasonable suspicion that the applicant had committed the offences, the severity of the likely penalty, the risk of the applicant’s “avoiding the administration of justice” and his relapse into crime.
Subsequent decisions extending the applicant’s pre-trial detention were taken by the Radomsko Regional Court on 16 August 2001, 25 October 2001, 21 December 2001, an unknown subsequent date, 31 May 2002, 27 June 2002, 13 September 2002 and 28 October 2002 and on an unknown subsequent date.
The court referred to the need to conduct further investigations, the reasonable suspicion that the applicant had committed the offences, the risk of the applicant’s obstructing the proper course of the proceedings (especially, in view of the fact that he had previously gone into hiding).
The applicant appealed against the decisions extending his detention on several occasions. All of his appeals were dismissed.
On many occasions the applicant requested that his detention pending trial be lifted. On each occasion his requests were dismissed. The decisions to that effect were given by the Piotrków Trybunalski District Court (a decision of 20 June 2001) and the Radomsko Regional Court (decisions of 27 June 2001, 24 October 2001, 21 December 2001, 27 February 2002, 16 April 2002, 9 May 2002, 21 May 2002 and 8 July 2002). These decisions relied on the fact that the reasons for which the applicant had been initially detained were still valid. Neither the applicant’s family situation nor his state of health had been found as such to justify lifting his pre-trial detention.
The applicant appealed unsuccessfully against some of the decisions dismissing his requests for release.
On 16 October 2001 a bill of indictment was lodged with the Radomsko Regional Court. The applicant was charged with aggravated burglary and fraud as a result of which a third party’s property had been disposed of to the detriment of its owner.
Hearings were held on: 23 November 2001, 9 January 2002, 30 January 2002, 20 February 2002, 20 March 2002, 29 March 2002, 16 April 2002, 24 April 2002, 29 April 2002, 14 June 2002, 17 July 2002, 14 August 2002, 6 September 2002, 11 October 2002, 6 November 2002, 11 December 2002, 15 January 2003, 12 February 2003, 7 March 2003 and 12 March 2003.
From 11 June 2001 to 7 February 2002 and from 5 July 2002 to 15 October 2004 the applicant was serving prison sentences in respect of his other convictions. Therefore, for one year and four months of the period of his pre-trial detention, which lasted one year and nine months, the applicant was serving his prison sentences.
On 12 March 2003 the Radomsko District Court found the applicant guilty of the offences he had been charged with and sentenced him to four and a half years’ imprisonment. The applicant appealed.
On 22 August 2003 the Piotrków Trybunalski Regional Court upheld the judgment. As the applicant did not lodge a cassation appeal, the judgment became final.
The relevant domestic law and practice concerning the imposition of detention on remand (aresztowanie tymczasowe), the grounds for its prolongation, release from detention and rules governing other, so-called “preventive measures” (środki zapobiegawcze) are stated in the Court’s judgments in cases of Gołek v. Poland, no. 31330/02, §§ 27-33, 25 April 2006 and Celejewski v. Poland, no. 17584/04, §§ 22-23, 4 August 2006.
